                      Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 1 of 10 PageID: 1
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW 6((,16758&7,216211(;73$*(2)7+,6)250

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
Tina Ward                                                                                                 State Farm Indemnity Company


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII        Camden County                                &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                       McLean County, IL
                                  (;&(37,1863/$,17,))&$6(6                                                                       ,1863/$,17,))&$6(621/<
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                          7+(75$&72)/$1',192/9('
                                                                                                              
    (c)$WWRUQH\V )LUP1DPH$GGUHVV(PDLODQG7HOHSKRQH1XPEHU                                                $WWRUQH\V ,I.QRZQ
Simon & Simon, PC
1818 Market St., Suite 2000 Philadelphia, PA 19103
MarcSimon@Simonpc.com, (215) 467-4666

II. BASIS OF JURISDICTION 3ODFHDQ³;´LQ2QH%R[2QO\                                     III. CITIZENSHIP OF PRINCIPAL PARTIES 3ODFHDQ³;´LQ2QH%R[IRU3ODLQWLII
                                                                                                        )RU'LYHUVLW\&DVHV2QO\            DQG2QH%R[IRU'HIHQGDQW 
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                         PTF        DEF                                                             PTF      DEF
        3ODLQWLII                            86*RYHUQPHQW1RWD3DUW\                          &LWL]HQRI7KLV6WDWH             u          u  ,QFRUSRUDWHGRU3ULQFLSDO3ODFH                            u       u 
                                                                                                                                                              RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u         u       ,QFRUSRUDWHGDQG3ULQFLSDO3ODFH                 u          u 
        'HIHQGDQW                            ,QGLFDWH&LWL]HQVKLSRI3DUWLHVLQ,WHP,,,                                                                    RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u         u       )RUHLJQ1DWLRQ                                   u          u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT 3ODFHDQ³;´LQ2QH%R[2QO\
           CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                         BANKRUPTCY                               OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH            u $SSHDO86&                    u    )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&         u :LWKGUDZDO                           u    6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                86&                          u    $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                             u    %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                               PROPERTY RIGHTS                          u    &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                            u &RS\ULJKWV                           u    'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                          u 3DWHQW                               u    5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                             u 7UDGHPDUN                                    &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                                       u    &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                       SOCIAL SECURITY                        u    &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV          u   +,$ II                        u    6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                          u   %ODFN/XQJ                             ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW              u   ',:&',::  J                   u    2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                    u   66,'7LWOH;9,                     u    $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW             u   56,  J                         u    (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                                       u    )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                                       $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                                   u    $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW             FEDERAL TAX SUITS                        u    $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW           u 7D[HV 863ODLQWLII                        $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                     RU'HIHQGDQW                                $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                             u ,56²7KLUG3DUW\                      u    &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                           86&                                 6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN 3ODFHDQ³;´LQ2QH%R[2QO\
u  2ULJLQDO             u  5HPRYHGIURP               u         5HPDQGHGIURP          u  5HLQVWDWHGRU         u  7UDQVIHUUHGIURP               u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW            5HRSHQHG                   $QRWKHU'LVWULFW                    /LWLJDWLRQ
                                                                                                                              VSHFLI\
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity 
                                         28 U.S.C. § 1391(a) (1) and (2)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Motor vehicle accident
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                       &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                    JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                        6HHLQVWUXFWLRQV 
      IF ANY                               -8'*(                                                                                            '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
03/29/2021
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                  $33/<,1*,)3                                      -8'*(                                   0$*-8'*(
Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 2 of 10 PageID: 2




                       UNITED STATES DISTRICT COURT FOR THE
                            FEDERAL DISTRICT OF NEW JERSEY
_____________________________________
Tina Ward                               :
6 Hickory Ct.                           :
Sicklerville, NJ 08081                  :
                                        :
                                        :     No.________________
                        Plaintiff       :
                                        :
v.                                      :
                                        :
State Farm Indemnity Company            :
One State Farm Plaza                    :    JURY TRIAL DEMANDED
Bloomington, IL 61710                   :
                        Defendant       :
                                        :

                                           COMPLAINT

                                             PARTIES

       1.      Plaintiff, Tina Ward, is a citizen and resident of the State of New Jersey, residing

at the address listed in the caption of this Complaint.

       2.      Defendant, State Farm Indemnity Company, is a corporate entity authorized to

conduct business in the State of Illinois, with a business address at the address listed in the caption

of this Complaint.

       3.      Defendant, State Farm Indemnity Company, was at all times material hereto, an

insurance company, duly authorized and licensed to practice its profession by the State of New

Jersey, and was engaged in the practice of providing insurance policies, including but not limited

to motor vehicle liability policies including underinsured and uninsured motorist coverage.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the parties and subject matter of this Civil Action.
Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 3 of 10 PageID: 3




        5.      The Defendant, is a corporate entity in the State of Illinois and regularly conducts

business in New Jersey.

        6.      The amount in controversy in this case, exclusive of interest and costs, exceeds

the sum of $75,000.

        7.      28 U.S.C. §1332(a)(1) states that “the district courts shall have original

jurisdiction of all civil action where the matter in controversy exceeds the sum or value or

$75,000, exclusive of interest and costs, and is between . . . citizens of different states.”

        8.      This court thus has original jurisdiction over this matter pursuant to the

aforementioned Section 1332(a)(1).

        9.      28 U.S.C. § 1391(a) (1) and (2) states, “(1) this section shall govern the venue of

all civil actions brought in district courts of the United States; and (2) the proper venue for a civil

action shall be determined without regard to whether the action is local or transitory in nature.”

        10.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2).

        11.     28 U.S.C. § 1391(b) (2) states, “A civil action may be brought in a judicial district

in which a substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated.”

        12.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(b) (2) in that this

is the judicial district in which a substantial part of the events or omissions giving rise to the

claims asserted in this Complaint occurred; i.e., the accident at issue occurred in Philadelphia,

Pennsylvania, which is in this federal judicial district.

       13.      On or about December 1, 2019, at approximately 6:30 p.m., Plaintiff, was the

operator of a motor vehicle which was traveling at or near the intersection of S 63rd St. & Dicks

Ave., in Philadelphia, PA.
Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 4 of 10 PageID: 4




       14.      At or about the same date and time, tortfeasor, Tyrease White, was the operator of

a motor vehicle which was traveling at or near the aforesaid location and/or the location of

Plaintiff’s vehicle.

       15.      At or about the same date and time, tortfeasor’s vehicle was involved in a motor

vehicle collision with the Plaintiff’s vehicle.

       16.      The aforesaid motor vehicle collision was caused by the tortfeasor negligently

and/or carelessly, operating his/her vehicle in such a manner so as to rear-end Plaintiff’s vehicle.

       17.      The aforesaid motor vehicle collision was the result of the negligence and/or

carelessness of Defendant and not the result of any action or failure to act by Plaintiff.

       18.      As a result of the accident, Plaintiff suffered serious, severe and permanent bodily

injuries, including to the neck, both shoulders and right knee, as set forth more fully below.

                                            COUNT I
                       Tina Ward v. State Farm Mutual Indemnity Company
                                 Uninsured Motorists Coverage

        19.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        20.     The negligence, carelessness, of the tortfeasor, which was the direct and sole

cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but are not limited to, the following:

                  a.      Rear-ending Plaintiff’s vehicle;

                  b.      Failing to yield the right-of-way;

                  c.      Operating his/her vehicle into Plaintiff’s lane of travel;

                  d.      Failing to maintain proper distance between vehicles;
Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 5 of 10 PageID: 5




             e.   Operating said vehicle in a negligent and/or careless manner

                  without regard for the rights or safety of plaintiff or others;

             f.   Failing to have said vehicle under proper and adequate control;

             g.   Operating said vehicle at a dangerous and excessive rate of speed under

                  the circumstances;

             h.   Violation of the “assured clear distance ahead” rule;

             i.   Failure to keep a proper lookout;

             j.   Failure to apply brakes earlier to stop the vehicle without rear-ending

                  Plaintiff’s vehicle;

             k.   Being inattentive to his/her duties as an operator of a motor vehicle;

             l.   Disregarding traffic lanes, patterns, and other devices;

             m. Driving at a high rate of speed which was high and dangerous for

                  conditions;

             n.   Failing to remain continually alert while operating said vehicle;

             o.   Failing to perceive the highly apparent danger to others which the actions

                  and/or inactions posed;

             p.   Failing to give Plaintiff meaningful warning signs concerning the

                  impending collision;

             q.   Failing to exercise ordinary care to avoid a collision;

             r.   Failing to be highly vigilant and maintain sufficient control of said vehicle

                  and to bring it to a stop on the shortest possible notice;
Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 6 of 10 PageID: 6




                  s.   Operating said vehicle with disregard for the rights of Plaintiff, even

                       though he/she was aware or should have been aware of the presence of

                       Plaintiff and the threat of harm posed to her;

                  t.   Continuing to operate the vehicle in a direction towards Plaintiff’s vehicle

                       when he/she saw, or in the exercise of reasonable diligence, should have

                       seen, that further operation in that direction would result in a collision;

                  u.   Failing to operate said vehicle in compliance with the applicable laws and

                       ordinances of the State of New Jersey pertaining to the operation and

                       control of motor vehicles;

       21.     As a direct and consequential result of the negligent, careless, conduct of the

tortfeasor, described above, the Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including to the neck, both shoulders and right knee, all

to Plaintiff’s great loss and detriment.

       22.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       23.      As an additional result of the carelessness, negligence, of the tortfeasor, Plaintiff

has suffered emotional injuries, along with the physical injuries suffered.

       24.      As a further result of the aforesaid injuries, Plaintiff has in the past, is presently

and may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.
Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 7 of 10 PageID: 7




        25.     Upon information and belief, at the time of the aforementioned motor vehicle

collision, the aforesaid tortfeasor was insured with a basic insurance policy through State Farm

Indemnity Company, and thus the Plaintiff has no viable third-party insurance coverage available

for this loss, and thus an Uninsured Motorist claim arises by operation of law, and plaintiff

asserts same against the defendant and his/her insurer, State Farm Indemnity Company.

        26.     Accordingly, Plaintiff asserts an Uninsured Motorist Claim against Defendant.

        WHEREFORE, Plaintiff, Tina Ward, demands judgment in Plaintiff’s favor and against

defendant, State Farm Indemnity Company, in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

                                            COUNT II
                           Tina Ward v. State Farm Indemnity Company
                                Underinsured Motorists Coverage
                                   (IN THE ALTERNATIVE)

        27.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        28.     The negligence and/or carelessness of the Defendant, which was the direct and

sole cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but are not limited to, the following:

                  a.      Rear-ending Plaintiff’s vehicle;

                  b.      Failing to yield the right-of-way;

                  c.      Operating his/her vehicle into Plaintiff’s lane of travel;

                  d.      Failing to maintain proper distance between vehicles;

                  e.      Operating said vehicle in a negligent and/or careless manner so as to rear-

                          end Plaintiff’s vehicle without regard for the rights or safety of plaintiff or

                          others;
Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 8 of 10 PageID: 8




             f.   Failing to have said vehicle under proper and adequate control;

             g.   Operating said vehicle at a dangerous and excessive rate of speed under

                  the circumstances;

             h.   Violation of the “assured clear distance ahead” rule;

             i.   Failure to keep a proper lookout;

             j.   Failure to apply brakes earlier to stop the vehicle without rear-ending

                  Plaintiff’s vehicle;

             k.   Being inattentive to his/her duties as an operator of a motor vehicle;

             l.   Disregarding traffic lanes, patterns, and other devices;

             m. Driving at a dangerously high rate of speed for conditions;

             n.   Failing to remain continually alert while operating said vehicle;

             o.   Failing to perceive the highly apparent danger to others which the actions

                  and/or inactions posed;

             p.   Failing to give Plaintiff meaningful warning signs concerning the

                  impending collision;

             q.   Failing to exercise ordinary care to avoid a rear-ending collision;

             r.   Failing to be highly vigilant and maintain sufficient control of said vehicle

                  and to bring it to a stop on the shortest possible notice;

             s.   Operating said vehicle with disregard for the rights of Plaintiff, even

                  though he/she was aware or should have been aware of the presence of

                  Plaintiff and the threat of harm posed to him/her;
Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 9 of 10 PageID: 9




                  t.   Continuing to operate the vehicle in a direction towards Plaintiff’s vehicle

                       when he/she saw, or in the exercise of reasonable diligence, should have

                       seen, that further operation in that direction would result in a collision;

                  u.   Failing to operate said vehicle in compliance with the applicable laws and

                       ordinances of the State of New Jersey pertaining to the operation and

                       control of motor vehicles;

       29.     As a direct and consequential result of the negligent and/or careless conduct of the

Defendants, described above, the Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions including to the neck, both shoulders and right knee, all to

Plaintiff’s great loss and detriment.

       30.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       31.      As an additional result of the carelessness and/or negligence of Defendants,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       32.      As a further result of the aforesaid injuries, Plaintiff has in the past, is presently

and may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

       33.     Upon information and belief, at the time of the aforementioned motor vehicle

collision, the aforesaid tortfeasor’s motor vehicle insurance policy and/or liability insurance were
Case 1:21-cv-07063-RMB-AMD Document 1 Filed 03/29/21 Page 10 of 10 PageID: 10




insufficient to fully and adequately compensate Plaintiff for the injuries suffered in the above set

forth motor vehicle collision and/or other damages and expenses related thereto.

        34.     At the date and time of the aforementioned motor vehicle collision, Plaintiff, was

the owner and operator of a motor vehicle was covered by a policy of insurance, under Policy

Number 004 4639-E28-30O which included coverage for underinsured motorist coverage

applicable to Plaintiff.

        35.     Accordingly, Plaintiff asserts an Underinsured Motorist Claim against Defendant.

        WHEREFORE, Plaintiff demands judgment in Plaintiff’s favor and against defendant,

State Farm Indemnity Company, in an amount in excess of Seventy-Five Thousand ($75,000.00)

Dollars, plus all costs and other relief this court deems necessary.

                                                      SIMON & SIMON, P.C.

                                              BY:_______________ __________
                                                    Marc I. Simon, Esquire
